Stewart, J.,
delivered the opinion of the Court.
This appeal is from the order of the Orphans’ Court of Baltimore city, of the 10th August, 1874, revoking tlie letters of administration of the appellant, on Andrew D. Jones’ estate.
From such an order, an appeal is allowed to this* Court. State, use of Calvert vs. Williams, 9 Gill, 176; Slattery vs. Smiley, 25 Md., 394.
The cases of Porter vs. Timanus, 12 Md., 283, relied upon by the appellee’s counsel, and Shipley & Wife, Admrs. of Wood, ex parte, 4 Md., 493, refer to orders of the Orphans’ Court, as to the investment of moneys, under section 237 of Article 93 of tlie Code. In such cases, where the Court has not exceeded its jurisdiction, there is no appeal from the exercise of its discretion. The motion to dismiss the appeal must be overruled.
Two petitions were presented to the Orphans’ Court, praying to have the letters of the appellant revoked — the one, upon the ground that there had not been a compliance with the order of tlie Court of the 9tb August, 1872, directing the deposit of money belonging to the estate— the other, that tlie appellant had failed to pass the proper ad ministrati o n accou uts.
There can be no doubt, that it was the duty of the appellant, as the administratrix of Andrew D. Jones, accord*360ing to the provisions of sections 1, 2 and 3 of Article 93 of the Code, to render accounts as therein specified. It was equally incumbent upon her to deposit the funds of the estate as directed by the order of the Court, according to the 237th sec. of Art. 93 of the Code.
Upon her failure to do so, the Orphans’ Court had authority to revoke the letters, and it is to be presumed, in the absence of evidence to the contrary, that the Court faithfully discharged its duty, and properly exercised its power of removal. So far as the record discloses the proceedings, the appellant had ample time and opportunity to have complied with the order for the investment of the money : and to have passed the necessary accounts.
The defence relied upon by the appellant, to excuse her failure, that an appeal was pending as to the distribution of the estate; and that certain proceedings had been instituted in the Circuit Court, as a Court of Equity, afforded no justification for her delinquency.
The law prescribing her duty as to the passage of administration accounts, and the due preservation of the funds of the estate, was not suspended by these proceedings.
The appeal only stayed such proceedings as were thereby affected, and which could not consistently be carried on until its termination.
Such is the special provision of the 43rd sec. of Art. 5 of the Code.
The appeal was in regard to the matter of distribution.
■ The collection and preservation of the funds belonging to the estate, and the passage of the accounts in the administration, were not affected by the appeal, but were necessary steps to enable distribution to be made.
Nor was there any thing in the proceedings in the Circuit Court, in equity, to restrain the appellant from obedience to the order of the Orphans’ Court, as to the investment *361of the funds, or the passage of her accounts, and to set at naught the power of the Orphans’ Court, over her administration of the estate.
Because the appellant had filed a hill in equity, for specific purposes, and for her own indemnity, in the absence of some order of that Court, to restrain her in the administration; the Orphans’ Court was not ousted of all jurisdiction over her, and the assets of the estate in her hands.
Whilst the Orphans’ Court has a special and limited jurisdiction, it is, by the law, clothed with extensive powers, and charged with the performance of very important duties in regard to the administration of the personal estate of deceased persons.
Where the jurisdiction has been conferred upon it, the duties must he exercised, and their powers extend to a numerous class of cases, not within the cognizance of Courts of Law or Equity.
It would be attended with very fatal consequences to deprive the Orphans’ Court of its acknowledged jurisdiction over the administration of estates, because an appeal had been taken upon some special order of that Court; or because some proceeding had been instituted in a Court of Equity, touching the administration in some particular.
The Legislature, by the section referred to, from abundant caution, has expressly provided against such result, in the case of an appeal; and there is no provision of the law relieving that Court of its duty, because of the filing of a bill in Equity, by an administrator, in regard to some special matter, connected with the administration of the estate — unless the appellant had been restrained in the discharge of her duty by a Court of Equity, she is not absolved from her obligation to administer the estate confided to her, according to law. We find nothing in the proceedings in the Circuit Court to withdraw the appellant *362from the appropriate jurisdiction of the Orphans’ Court, and no error of that Court, in the revocation of her letters of administration. .
(Decided 9th February, 1875.)

Order affirmed, and cause remanded.